Citation Nr: 1613433	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for arthritis.

3. Entitlement to service connection for a low back disability.  

4. Entitlement to service connection for a hip disability. 

5. Entitlement to service connection for a disability manifested by obesity.  

6. Entitlement to service connection for a leg disability manifested by pain. 

7. Entitlement to a total disability rating based on individual unemployability (TDIU).

8. Entitlement to service connection for a variously diagnosed psychiatric disorder, to include as secondary to the service-connected right knee and left knee chondromalacia with osteoarthritis.  
9. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to a service-connected disability.  

10. Entitlement to a rating higher than 10 percent prior to January 28, 2010 for right knee chondromalacia with osteoarthritis and a rating higher than 30 percent from March 1, 2011 for right knee chondromalacia with osteoarthritis status post total knee replacement.  

11. Entitlement to a compensable rating from December 15, 2011 for limitation of extension of the right knee.  

12. Entitlement to a rating higher than 10 percent for left knee chondromalacia with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of Regional Offices (ROs) of the Department of Veterans Affairs (VA).  In an August 2009 rating decision, the RO continued the 10 percent rating for right knee and left knee chondromalacia with osteoarthritis.  In a June 2010 rating decision the right knee chondromalacia with osteoarthritis status post total knee replacement was increased to a 100 percent rating effective January 28, 2010 and a 30 percent rating was assigned from March 1, 2011.  In a December 2011 rating decision a separate noncompensable rating was granted for limitation of extension of the right knee effective December 15, 2011 based on the determination that service connection for limitation of extension of the right knee was warranted.  

As for the issue of service connection for a psychiatric disorder, the claim initially was developed as a claim of service connection for depression and insomnia.  See August 2009 rating decision and December 2011 Statement of the Case.  However. the Court of Appeals for Veteran Claims (Court) has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the issue of service connection for PTSD was denied in the June 2010 rating decision, subsequent to the August 2009 rating decision denying service connection for depression and insomnia, per Clemons PTSD is part and parcel of the broader claim of service connection for a psychiatric disorder.  Thus the issue on appeal is appropriately broadened and recharacterized as entitlement to service connection for a variously diagnosed psychiatric disorder.  

In October 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

The claims for higher ratings for the service-connected bilateral knee disabilities and for service connection for a variously diagnosed psychiatric disorder and ED are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In October 2015, the Veteran withdrew his claims for service connection for hypertension, arthritis, a low back disability, a hip disability, a disability manifested by obesity, and a leg disability manifested by pain and for a TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issues of entitlement to service connection for hypertension, arthritis, a low back disability, a hip disability, a disability manifested by obesity, and a leg disability manifested by pain and entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, at the October 2015 hearing, and in a separate statement dated in the same month, the Veteran withdrew his appeal of his claims of entitlement to service connection for hypertension, arthritis, a low back disability, a hip disability, a disability manifested by obesity, and a leg disability manifested by pain, and entitlement to a TDIU.  See October 2015 hearing transcript at page 2 and October 2015 statement.  Therefore, with regard to these issues, there remains no allegation of errors of fact or law for appellate consideration, and as such, they are dismissed.  



(CONTINUED ON NEXT PAGE)
ORDER

The appeal of the issues of entitlement to service connection for hypertension, arthritis, a low back disability, a hip disability, a disability manifested by obesity, and a leg disability manifested by pain, as well as the claim for a TDIU, is dismissed.  

REMAND

The Veteran was last afforded a VA examination for his knees in December 2011.  The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In a statement in April 2015 the Veteran asserted that he can hardly walk due to his knees.  In October 2015 he testified that he has constant pain in both knees along with instability and swelling.  He indicated that he will have to undergo a replacement of the left knee but that surgery has not been scheduled due to his need to lose weight.  Thus, as the evidence shows that the service-connected bilateral knee disability has increased in severity since the last VA examination in December 2011, a current examination is warranted.  

As for the claims of service connection for a psychiatric disorder and ED, to include as secondary to the service-connected bilateral knee disabilities, the evidence shows that the Veteran was diagnosed with schizophrenia, PTSD, depression, major depressive disorder, and ED.  See, e.g. January 2008 and September 2008 VA treatment records and January 2013 and May 2015 private medical records (for psychiatric disorders); August 2008 and October 2008 private medical records (for ED).  The Veteran in October 2015 testified that his depression and ED are due to his knees and that his doctor has linked these disorders to his service-connected bilateral knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson competent to report a contemporaneous medical diagnosis).  Thus, a VA examination is warranted as there is competent evidence of a psychiatric disorder and ED, evidence suggesting that the disabilities may be related to a service-connected disability; and insufficient competent evidence of file to decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  It is noteworthy that at the Board hearing the Veteran, through his representative, indicated that his ED is due to the medications that he is taking for depression.  Thus, the claim for service connection for ED also is inextricably intertwined with the claim of service connection for a psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

At the Board hearing the Veteran testified that he was receiving VA treatment at the Decatur VA Medical Center (VAMC) and that a doctor at the Decatur VAMC linked his depression and ED to his service-connected bilateral knee disability.  Further review of the file shows that VA treatment records most recently were associated with the claims folder in May 2013.  Thus, prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment, to include VA treatment records from 2013 to the present, are identified and added to the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the claims remaining on appeal-as are listed at #s 8-12 on the cover page.  
2.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  In addition to any other treatment records identified by the Veteran, specifically make an attempt to obtain all pertinent treatment records from the Decatur VAMC from 2013 to the present for the knees, psychiatric disorder, and ED.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Then, schedule the Veteran for a VA examination with an appropriate examiner to assess the current severity of the service-connected right knee and left knee chondromalacia with osteoarthritis.  The file should be made available to and reviewed by the examiner in connection with the examination.  All indicated tests and studies should be performed and the evaluation of the right knee chondromalacia with osteoarthritis status post total knee replacement is to be evaluated pursuant to the criteria in Diagnostic Code 5055 as set forth below.  

a.) The evaluation of the right knee and left knee should include all necessary testing, specifically range of motion studies.  The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  

b.) The examiner also should determine the following: whether there is instability or recurrent subluxation of the left knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation; and whether there is dislocated semilunar cartilage in the left knee with frequent episodes of locking, pain, and effusion.  

c.) The examiner should note whether there is ankylosis in either knee and whether there is impairment of the tibia and fibula-including whether there is slight, moderate, or marked knee or ankle disability or whether there is nonunion of the tibia and fibula requiring a brace.  

d.) The examiner must determine whether the Veteran has severe painful motion or weakness of the affected right extremity (within the meaning of Diagnostic Code 5055 which specifies either severe painful motion or weakness for a 60 percent rating for a knee replacement).
   
A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 
4. After completion of the actions requested in paragraphs 1 and 2 of this Remand, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the nature and etiology of his psychiatric disorder.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Reconcile the various psychiatric disorders during the appeal period per the DSM-IV criteria.  (DSM-IV criteria apply as the Veteran's claim was certified to the Board in October 2012, which is before August 4, 2014.  See 80 Fed. Reg. 14308 (March 19, 2015)).  The examiner must consider that during the current appeal period the Veteran's psychiatric disorder has been variously diagnosed as schizophrenia, PTSD, depression, and major depressive disorder.  See, e.g. January 2008 and September 2008 VA treatment records and January 2013 and May 2015 private medical records.

b.) For each diagnosed psychiatric disorder opine whether it is at least as likely as not (50 percent probability or more) that is was both caused or aggravated by the service-connected right knee and left knee chondromalacia with osteoarthritis.  

c.) If the Veteran is found to have a psychiatric disorder that is aggravated by the service-connected right knee and left knee chondromalacia with osteoarthritis, the examiner should quantify the approximate degree of aggravation.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

5. Also after completion of the actions requested in paragraphs 1 and 2 of this Remand, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his ED.  The claims file must be made available to the examiner for review.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims file and examining the Veteran the examiner must:

a.) Opine whether it is at least as likely as not (50 percent probability or more) that ED was both caused or aggravated by the service-connected right knee and left knee chondromalacia with osteoarthritis, as well as by a psychiatric disorder (to include the medications the Veteran is taking for the psychiatric disorder).  

b.) If the Veteran is found to have ED aggravated by the service-connected right knee and left knee chondromalacia with osteoarthritis, or by a psychiatric disorder (including the medications taken therefore), the examiner should quantify the approximate degree of aggravation.
A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 
   
6. Finally, after completing the above actions and any other development deemed necessary, readjudicate the issues of higher ratings for the knees and the service connection claims for a variously diagnosed psychiatric disorder and ED, to include as secondary to a service-connected disability (as are listed at #s 8-12 on the cover page).  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the file is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


